Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered September 29, 2000, convicting defendant, after a jury trial, of rape in the first degree (two counts), robbery in the second degree (four counts), burglary in the second degree and sexual abuse in the first degree, and sentencing him to concurrent terms of 25 years on the rape convictions, 15 years on the robbery and burglary convictions and 7 years on the sexual abuse conviction, unanimously affirmed.
The evidence, viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), was legally sufficient and overwhelmingly established defendant’s guilt beyond a reasonable doubt. The trial court’s summary denial of defendant’s request for a trial adjournment made on the basis of unsubstantiated physical ailments did not deprive defendant of his due process right to be tried while competent and was otherwise a proper exercise of discretion (see People v Bisnett, 144 AD2d 567, 569 [1988], lv denied 73 NY2d 889 [1989]). Defendant, for lack of a timely objection, has not preserved his challenge to the People’s summation remarks (see People v Balls, 69 NY2d 641 [1986]), and we decline to reach the issue in the interest of justice. Were we to reach the issue, we would find that the summation remarks constituted proper comment on the evidence and an appropriate response to defense summation remarks that challenged the complainants’ credibility.
We perceive no basis for a reduction of sentence. Concur— Mazzarelli, J.P., Sullivan, Lerner, Friedman and Gonzalez, JJ.